Houghton, J. (concur, ing):
I concur in the reasons stated by Mr. Justice Ingraham for'an affirmance of the conviction of defendant.
It seems to n^e there is a still further reason which might well be advanced. The regulation of the émployment of children under .sixteen years of age in factories is a police regulation, and as a. means of enforcing it the Legislature had the right to make a principal criminally liable for the act of his agent in employing children contrary to the statute. Criminal intent is not an element, of the crime thus prescribed. While it is a general rule that a principal is not liable criminally for the act of his "agent unless it is committed by his command or with his assent, the prohibition of an act as a police regulation of the State comes within an exception to this rule, and guilty knowledge is not a necessity. (17 Am. & Eng. Eney. of Law [2d ed.], 387.)
The section of the Labor Law under consideration not only provides that a child under a prescribed age shall not be employed, but also provides that, such child shall not be “ permitted or suffered ” to work .unless the employment certificate shall have been properly filed. The"statute is not unlike that prohibiting the sale of adulterated. milk, in the violation of which criminal knowledge or intent forms no element of the offense; (People v. Kibler, 106 N. Y. 321.) So the selling of intoxicating liquors to a. minor under eighteen years of age is a crime, notwithstanding the seller was informed by the minor and his father that he was over eighteen years of age, and thus had reason to believe'the statement to be true. (People v. Werner, 174 N. Y. 132.) In Massachusetts it has been held that *437a person licensed to sell intoxicating liquors may be convicted for placing and maintaining upon the licensed premises a curtain so as to interfere with a view of the interior of the premises, in violation of the statute, although the illegal act was done in his absence, without his knowledge and consent, and in violation of his instructions. (Commonwealth v. Kelley, 140 Mass. 441.) .
The evidence excluded as to instructions given by defendant to his superintendent with respect to hiring girls under sixteen years of age was, therefore, immaterial, because it established no defense to the crime plainly proven and without contradiction, the child employed being under Sixteen and no certificate of employment being on file. Any other construction of the statute would render it nugatory, for otherwise, all any employer need to do when charged with its violation would, be to prove he gave contrary instructions and thus escape all liability, meanwhile and until complained of keeping his factory full of children under the prescribed age with impunity. Nor was the evidence pertinent, at least upon the present record, for the purpose of permitting the court to exorcise its discretion in imposing a fine. Section 3841 of the Penal Code* fixes the punishment upon conviction for the first offense of a fine of riot less than twenty dollars nor more than one hundred dollars. The defendant was fined only twenty dollars. The magistrate could not, therefore, have made the fine less than he did. If evidence of good intention and lack of guilty knowledge could be said under any circumstances to be admissible for the purpose of enlightening the court as to the fine which should be imposed, this defendant cannot complain, and was not harmed because the smallest fine which the court had power to impose was imposed upon him.

 Added by Laws of 1897, chap. 416, and amd. by Laws of 1903, chap. 380. Since amd. by Laws of 1907, chap. 506.— [Rep.